Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 21, 2020

                                        No. 04-20-00092-CV

                                      Mitchell PATTERSON,
                                             Appellant

                                                  v.

                                     Gloria A. PATTERSON,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-10579
                           Honorable Laura Salinas, Judge Presiding

                                           ORDER
       On September 10, 2020, we granted appellant a thirty-day extension of time to file his
brief making his brief due by October 15, 2020. Neither the brief nor a motion for extension of
time has been filed. We therefore ORDER appellant to file, by November 5, 2020 his brief and
a written response reasonably explaining: (1) his failure to timely file a brief; and (2) why
appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant fails
to timely file a brief and the written response, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant fails to comply with court order).



                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court